        Case 3:19-cv-00224-SDD-EWD                Document 1   04/16/19 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA,

                          Plaintiff,

v.                                                             CIVIL ACTION

BELDEN INVESTMENTS, L.L.C.,                                    NO. 19-224
INTERSTATE EXPLORATION, LLC, and
PHARAOH OIL & GAS, INCORPORATED,

                          Defendants.


                                         COMPLAINT

       The United States of America, acting at the request of the United States Coast Guard,

files this Complaint and alleges the following:

                                 NATURE OF THIS ACTION

       1.      The United States seeks repayment by defendants Belden Investments, L.L.C.,

d/b/a Amphibious Marine (“Belden”), Interstate Exploration, LLC (“Interstate”), and Pharaoh

Oil & Gas, Incorporated (“Pharaoh”), as jointly and severally liable responsible parties under

Section 1002(a) of the Oil Pollution Act (“OPA”), 33 U.S.C. § 2702(a), of costs paid by the Oil

Spill Liability Trust Fund (the “Fund”) for a U.S. Coast Guard-led removal action following a

March 2015 oil spill (the “Incident”) from an abandoned oil and gas facility located in the Bayou

Sorrel, Louisiana (the “Facility”). In addition, the United States seeks repayment, pursuant to

its subrogation rights under OPA Sections 1012 and 1015, 33 U.S.C. §§ 2712 and 2715, from

defendant Pharaoh, of removal costs paid by the Fund to American Pollution Control Corp.

(“AMPOL”), a Coast Guard-certified Oil Spill Removal Organization (“OSRO”), for its
        Case 3:19-cv-00224-SDD-EWD                 Document 1      04/16/19 Page 2 of 16




uncompensated oil-spill removal costs incurred under a contractual agreement with Pharaoh

relating to the Incident.

        2.        The United States seeks a judgment against the defendants, jointly and severally,

for $363,093.56, and any other relief that may be appropriate.

        3.        The United States seeks judgment against defendant Pharaoh for $43,091.30, and

all costs incurred by the Fund by reason of this claim, including interest (including prejudgment

interest), administrative and adjudicative costs and attorney’s fees, and any other relief that may

be appropriate.

                                   JURISDICTION AND VENUE

        4.        This court has jurisdiction over the subject matter of this action and over the

parties pursuant to Section 1017(b) of OPA, 33 U.S.C. § 2717(b), and 28 U.S.C. §§ 1331 and

1345.

        5.        Authority to bring this action is vested in the United States Department of Justice

by 28 U.S.C. §§ 516 and 519.

        6.        Venue is proper in this District pursuant to Section 1017(b) of OPA, 33 U.S.C.

§ 2717(b), and 28 U.S.C. § 1391(b), because it is the judicial district in which the defendants are

located and in which the discharge and the resulting response actions occurred.

                                            DEFENDANTS

        7.        Defendant Belden is a Louisiana limited liability company with its principal

places of business in New Iberia, Louisiana.




                                                      -2-
        Case 3:19-cv-00224-SDD-EWD                Document 1        04/16/19 Page 3 of 16




        8.      Defendant Interstate is a Texas limited liability company with its principal place

of business in Cisco, Texas.

        9.      Defendant Pharaoh is a Texas corporation with its principal place of business in

McCamey, Texas.

                        STATUTORY AND REGULATORY BACKGROUND

        10.     OPA Section 1002(a), 33 U.S.C. § 2702(a), provides that “each responsible party

for . . . a facility from which oil is discharged, or which poses the substantial threat of a

discharge of oil, into or upon the navigable waters or adjoining shorelines . . . is liable for the

removal costs and damages specified in subsection (b) of this section [33 U.S.C. § 2702(b)] that

result from such incident.”

        11.     OPA Section 1001(7), 33 U.S.C. § 2701(7), defines “discharge” to mean “any

emission (other than natural seepage), intentional or unintentional” and to include “spilling,

leaking, pumping, pouring, emitting, emptying, or dumping[.]”

        12.     OPA Section 1001(9), 33 U.S.C. § 2701(9), defines “facility” to mean “any

structure, group of structures, equipment, or device (other than a vessel) which is used for one or

more of the following purposes: . . . storing, handling, [or] transferring . . . oil.”

        13.      OPA Section 1001(14), 33 U.S.C. § 2701(14), defines “incident” to mean “any

occurrence or series of occurrences having the same origin, involving one or more . . . facilities .

. . resulting in the discharge or substantial threat of discharge of oil[.]”

        14.     OPA Section 1001(21), 33 U.S.C. § 2701(21), defines “navigable waters” as “the

waters of the United States, including the territorial sea[.]”


                                                      -3-
        Case 3:19-cv-00224-SDD-EWD                Document 1        04/16/19 Page 4 of 16




        15.     OPA Section 1001(23), 33 U.S.C. § 1701(23), defines “oil” to mean “oil of any

kind or in any form, including petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes

other than dredged spoil[.]”

        16.     OPA Section 1001(27), 33 U.S.C. § 2701(27), defines “person” to mean an

“individual, corporation, partnership, [or] association[.]”

        17.     OPA Section 1001(30), 33 U.S.C. § 2701(30), defines “remove” and “removal” to

mean “containment and removal of oil or a hazardous substance from water and shorelines or the

taking of other actions as may be necessary to minimize or mitigate damage to the public health

or welfare, including, but not limited to, fish, shellfish, wildlife, and public and private property,

shorelines, and beaches[.]”

        18.     OPA Section 1001(31), 33 U.S.C. § 2701(31), defines “removal costs” to mean

“the costs of removal that are incurred after a discharge of oil has occurred or, in any case in

which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate

oil pollution from such an incident[.]”

        19.     OPA Section 1001(32)(E), 33 U.S.C. § 2701(32), defines “responsible party” to

include, “[i]n the case of a pipeline, any person owning or operating the pipeline.”

        20.     OPA Section 1002(b), 33 U.S.C. § 2702(b), provides that the “removal costs”

referred to in Section 1002(a) of OPA, 33 U.S.C. § 2702(a), include “(A) all removal costs

incurred by the United States . . . under subsection (c), (d), (e), or (l) of Section 1321 of this title

[Section 311 of the Clean Water Act, 33 U.S.C. § 1321]. . .; and (B) any removal costs incurred




                                                      -4-
        Case 3:19-cv-00224-SDD-EWD               Document 1       04/16/19 Page 5 of 16




by any person for acts taken by the person which are consistent with the National Contingency

Plan [40 C.F.R. Part 300 (“NCP”)].”

       21.     Federal removal actions are funded through the Fund. The Fund is administered

by the Coast Guard’s National Pollution Funds Center (“NPFC”) and financed in part by

recoveries from responsible parties.

       22.     Pursuant to OPA Section 1012(a)(4), 33 U.S.C. § 2712(a)(4), the Fund is

authorized to reimburse persons, including OSROs, for uncompensated removal costs

determined to be consistent with the NCP.

       23.     OPA Section 1013, 33 U.S.C. § 2713, authorizes the promulgation of regulations

for the presentation, filing, processing, settlement and adjudication of OPA claims against the

Fund. Pursuant to this authority, the Coast Guard has promulgated regulations establishing

claims procedures, codified at 33 C.F.R. Part 136.

       24.     OPA Section 1012(f), 33 U.S.C. § 2712(f), provides that “[p]ayment of any claim

. . . by the Fund under this Act shall be subject to the United States Government acquiring by

subrogation all rights of the claimant . . . to recover from the responsible party.”

       25.     OPA Section 1015(a), 33 U.S.C. § 2715(a), provides further that “[a]ny person,

including the Fund, who pays compensation pursuant to this Act to any claimant for removal

costs . . . shall be subrogated to all rights, claims, and causes of action that the claimant has under

any other law.”

       26.     OPA Section 1015(c), 33 U.S.C. § 2715(c), provides that the United States, in an

action brought under that Section, may seek “any compensation paid by the Fund to any claimant


                                                     -5-
         Case 3:19-cv-00224-SDD-EWD                Document 1        04/16/19 Page 6 of 16




pursuant to this Act, and all costs incurred by the Fund by reason of the claim, including interest

(including prejudgment interest), administrative and adjudicative costs, and attorney’s fees.”

                                        GENERAL ALLEGATIONS

        A.       The Incident

        27.     The Facility is an abandoned oil and gas exploration and production facility in

Iberville Parish, Louisiana. The Facility is located in the Bayou Sorrel in the Atchafalaya Basin,

approximately 20 miles southwest of Baton Rouge. The Facility consisted of a series of

platforms containing, among other things, storage tanks, mechanical facilities, a knockout tank, a

production tank, living quarters and numerous pipelines.

        28.     At the time of the Incident, defendant Pharaoh was under contract with the State

of Louisiana (“State Agreement”), acting pursuant to the Louisiana Oilfield Site Restoration

Law, La. R.S. 30:80 et seq., to plug and abandon various wells and to clean up and restore the

Facility in accordance with State law and all applicable federal, state and local regulations.

        29.     Sometime prior to 2014, in connection with performing under the State

Agreement, Pharaoh hired Belden to decommission and dismantle the entire Facility structure.

Performing under its agreement with Pharaoh, Belden cut numerous pipelines at the Facility

without those pipelines being “pigged,” i.e., cleaned with a device forced through a pipeline to

push any oil or other contents out to a collection device, and then capped. On February 14, 2014,

while Belden was dismantling parts of the Facility, oil discharged from a corroded pipeline. The

local Coast Guard unit, Marine Safety Unit (“MSU”) Baton Rouge, investigated the discharge and

discovered that Belden was conducting hot work (i.e., work that involves burning, welding, using

fire- or spark-producing tools, or that produces a source of ignition) on areas of the Facility's
                                                      -6-
          Case 3:19-cv-00224-SDD-EWD              Document 1        04/16/19 Page 7 of 16




infrastructure that contained oil. MSU Baton Rouge determined that this presented a fire and safety

hazard to personnel and the environment and it issued Administrative Order No. 14-003 to Pharaoh

on March 7, 2014, requiring that all piping, storage tanks and related equipment be free of oil and

certified gas free by an OSRO before further dismantling activities were conducted.

          30.   Later in 2014, Pharaoh and Belden had a disagreement and Pharaoh directed Belden

to cease work and to leave the Facility. Belden left the Facility but did not pig or cap all of the

pipelines it had cut while working for Pharaoh. Pharaoh subsequently hired another contractor to

continue the dismantling activities at the Facility, but the new contractor did not pig or cap any flow

lines.

          31.   During the period of Pharaoh’s operation of the Facility pursuant to the State

Agreement, Interstate drilled and completed a well in the Bayou Sorrel Field known as

Atchafalaya Basin Levee District No. 1 (“ABLD-1”). Interstate contacted the State about

potentially using one or more of the existing pipelines at the Facility to transport oil from

ABLD-1 to a receiving facility in the East Bayou Sorrel Field known as the “Hilcorp Facility.”

          32.   In February 2015, the State and Interstate entered into an “Agreement with regard

to the Use of Certain Flowlines Currently Planned To Be Decommissioned” (the “Testing

Agreement”) providing that Interstate could test various pipelines at the Facility to find a line

that could be used in connection with transporting oil from ABLD-1 to the Hilcorp Facility. At

the same time, the State notified Pharaoh that the State “has no objection to Pharaoh . . . allowing

Interstate . . . to pressure test and utilize one or more of the existing flowlines in the Bayou Sorrel

Field.”



                                                      -7-
        Case 3:19-cv-00224-SDD-EWD                Document 1       04/16/19 Page 8 of 16




        33.     Pursuant to the Testing Agreement, Interstate identified existing pipelines at the

Facility for testing. On March 9, 2015, Interstate entered into an agreement with Belden to test,

among other things, a 4-inch pipeline running from the Facility to the Hilcorp Facility (the “Leak

Pipeline”). Interstate directed Belden to conduct the testing in two phases, first, to flush the

pipeline of any residual oil using a pig, collecting the flushed oil in tanks at the Facility; and,

second, to pressure test the pipeline to evaluate its structural integrity. Belden commenced the

flushing and pressure testing work at the Facility on March 12, 2015. On March 14, 2015,

Belden began flushing the Leak Pipeline from the Hilcorp Facility end, expecting the pipeline to

discharge to collection tanks at the Facility. The oil in the Leak Pipeline instead emerged from

a separate outlet at the Facility that discharged directly to the Bayou Sorrel. The Bayou Sorrel

is part of, a tributary of, or adjacent to the Atchafalaya River and Atchafalaya River Basin.

        34.     On March 15, 2015, at 11:15 a.m., the Coast Guard received a report from the

National Response Center (“NRC”), the designated call center for the reporting of releases of

hazardous substances, of a flat skiff tied next to a barge in the Bayou Sorrel where someone was

conducting burning. Upon receiving notice of a spill, the NRC contacted the appropriate federal

response agencies. The NRC notified MSU Baton Rouge, the pre-designated federal On-Scene

Coordinator (“FOSC”) for the Atchafalaya River Basin, see 40 C.F.R. § 300.120.

        35.     MSU Baton Rouge responded to the spill report and, upon arrival at the Facility,

observed approximately 1,000 gallons of crude oil creating a visible sheen and discoloration in

the Bayou Sorrel. MSU Baton Rouge further observed: heavy amounts of rainbow sheen

extending 2 to 3 nautical miles around the Facility; a 20 foot by 30 foot area of shoreline


                                                     -8-
        Case 3:19-cv-00224-SDD-EWD               Document 1       04/16/19 Page 9 of 16




between two sections of the Facility that had been burned; a heavy accumulation of oil on the

water next to the burned area; and two other burned shoreline areas approximately 100 yards

from the initial discharge site. MSU Baton Rouge also observed, at a point approximately one

mile from the Facility, a natural collection point with a large amount of crude oil. Later testing

of the oil at the natural collection point identified it as being from the same source as the oil

discharged at the Facility.

       36.     When MSU Baton Rouge arrived at the Facility on March 15, 2015, neither

Pharaoh, Interstate or Belden had been identified as a responsible party (“RP”) and none of their

personnel was at the Facility. Therefore, MSU Baton Rouge, as FOSC, commenced efforts to

contain and cleanup the oil until an RP could be identified. On March 16, 2015, the MSU Baton

Rouge Federal On-Scene Coordinator Representative (“FOSCR”) identified Interstate as an RP.

Interstate accepted responsibility only for the discharge around the initial burn site, however, and

commenced removal actions only at that location.

       37.     On March 16, 2015, the FOSCR identified Pharaoh as an RP and issued a Notice

of Federal Interest to Pharaoh. When Pharaoh denied liability and did not initiate a removal

action, the FOSCR issued a Notice of Federal Assumption to Pharaoh on March 18, 2017. On

the same day, the FOSCR arrived onsite to direct the deployment of containment booms and to

begin recovery operations. On March 19, 2015, Belden informed the FOCSR that oil

discovered at the burn sites may have discharged from uncapped submerged pipelines due to

rising waters in the Bayou Sorrel and that it had pigged and capped only several pipelines east of

the Facility, leaving several others un-pigged and un-capped.


                                                     -9-
       Case 3:19-cv-00224-SDD-EWD              Document 1       04/16/19 Page 10 of 16




       38.     The removal action continued until March 21, 2015, when the FOSCR suspended

activities until he could assess alternative strategies to remove the oil. The oil had become

extremely weathered and difficult to separate from the debris around the pipelines and in the

Bayou Sorrel. The FOSCR developed a plan for collecting samples of discharged oil found at

the Facility, in the Bayou Sorrel and at the burned areas. The FOSCR took twelve samples on

March 23, 2015, and sent them to the Coast Guard Marine Science Laboratory (“MSL”) for

analysis on March 25, 2015. Louisiana State University (“LSU”) also took samples for analysis.

       39.     The FOSCR restarted the removal action on March 27, 2015, including the

removal of all oil from the storage tanks on a platform at the Facility and removal of oil from the

containment area around the Facility. On March 30, 2015, LSU and the FOSCR took additional

samples.

       40.     Pharaoh, while denying responsibility for the discharge, notified the FOSCR that

it wanted to take a more active role at the Facility. On April 1, 2015, the Coast Guard issued

Administrative Order 15-001 to Pharaoh requiring it to submit a response plan within two days

for FOSCR approval. Pharaoh hired U.S. Health and Environmental Liability Management,

LLC (“U.S. Helm”) to prepare a response action plan to address the removal and disposal of any

remaining oil or oily waste in the Facility's storage tanks and the removal and disposal of oil or

hazardous materials discharged from the Facility. The FOSCR approved the U.S. Helm

response plan and Pharaoh hired AMPOL to manage and implement the plan and to comply with

Administrative Order 15-001.




                                                   - 10 -
       Case 3:19-cv-00224-SDD-EWD             Document 1       04/16/19 Page 11 of 16




       41.     On April 3, 2015, the Coast Guard determined, based on the samples analyzed

and reviewed by the MSL and LSU that the Leak Pipeline was the source of all of the oil

discharged during the Incident.

       42.     On April 23, 2015, the FOSCR arrived at the facility to oversee AMPOL's

completion of the removal action required by Administrative Order 15-001. On May 1, 2015,

the FOSCR met with Pharaoh and AMPOL at the Facility and determined that AMPOL’s

implementation of the approved response plan met the requirements of Administrative Order 15-

001 to the satisfaction of the Coast Guard.

       B.       The Coast Guard’s Costs and Demands for Payment

       43.     On March 24, 2017, the NPFC issued Notices of Potential Liability (“NOPL”) to

Pharaoh and Interstate. On May 8, 2017, the NPFC issued an NOPL to Belden. These NOPLs

informed the recipients that they could be liable for the $320,002.26 in removal costs incurred by

the Coast Guard in response to the Incident through the dates of the notices. On October 17,

2017, the NPFC issued billing letters to each of the Defendants indicating the amount due of

$320,002.26 as of the date of the bills. None of the defendants has reimbursed the Fund for the

$320,002.26 in removal costs incurred by the Coast Guard.

       44.     On April 7, 2015, pursuant to Administrative Order 15-001, Pharaoh contracted

with AMPOL to provide response actions in connection with the Incident. AMPOL incurred

costs under the contract totaling $42,769.24 and AMPOL presented its invoices for these costs to

Pharaoh in August 2015. When Pharaoh failed to pay AMPOL’s invoices within 90 days,

AMPOL submitted its claim to the Fund pursuant to OPA Section 1012(a)(4), 33 U.S.C.


                                                  - 11 -
       Case 3:19-cv-00224-SDD-EWD             Document 1       04/16/19 Page 12 of 16




§ 2712(a)(4), and the Fund’s claims procedures, 33 C.F.R. Part 136. The NPFC adjudicated the

claim and issued a determination on December 31, 2015, offering $42,340.30 as full and final

settlement for AMPOL’s claim. AMPOL accepted the offer on the same day and received

payment from the Fund, and assigned, transferred and subrogated all, rights, claims, interests and

rights of action to the United States. The NPFC incurred $751.00 in costs to adjudicate

AMPOL’s claim, bringing the Fund’s total costs with respect to the AMPOL claim through the

date of payment to $43,091.30.

       45.     On February 10, 2017, the NPFC issued a Notice of Potential Liability for

$43,091.30 to Pharaoh for the costs reimbursed to AMPOL and the adjudicative costs. On July

14, 2017, the NPFC issued a billing letter to Pharaoh for $43,091.30. Pharaoh has not paid the

Fund for the billed costs.

             LEGAL CONTENTIONS SUPPORTING CLAIMS FOR RELIEF

       46.     Pharaoh, Interstate and Belden are “persons” within the meaning of Section

1001(27) of OPA, 33 U.S.C. § 2701(27).

       47.     The Facility, including the Leak Pipeline, was a “facility” within the meaning of

Section 1001(9) of OPA, 33 U.S.C. § 2701(9), at the time of the Incident.

       48.     Pharaoh, Interstate and Belden were at the time of the Incident “operators” of the

Facility and the Leak Pipeline within the meaning of Section 1001(26)(A)(ii) of OPA, 33 U.S.C.

§ 2701(26)(A)(ii), and Section 1001(32)(E) of OPA, 33 U.S.C. § 2701(32)(E) , and are

“responsible parties” within the meaning of Sections 1002(a) and 1001(32) of OPA, 33 U.S.C.

§§2702(a) and 2701(32).


                                                  - 12 -
       Case 3:19-cv-00224-SDD-EWD             Document 1       04/16/19 Page 13 of 16




       49.     The discharges of oil and oily water from the pipeline into the Bayou Sorrel were

“discharges” of “oil” into “navigable waters” and adjoining shorelines as those terms are defined

in Section 1001(7) of OPA, 33 U.S.C. § 2701(7) (“discharge”), Section 1001(23) of OPA, 33

U.S.C. § 2701(23) (“oil”), and Section 1001(21) of OPA, 33 U.S.C. § 2701(21) (“navigable

waters”).

       50.     The Coast Guard’s investigations, removal actions and remedial planning

activities described above were “removal” actions within the meaning of Section 1001(30) of

OPA, 33 U.S.C. § 2701(30).

       51.     The money paid or incurred by the Fund for the Coast Guard’s removal action

conducted in response to releases of oil and oily water from the Leak Pipeline into the Bayou

Sorrel were “removal costs” within the meaning of Section 1001(31) of OPA, 33 U.S.C. §

2701(31), and Section 1002(b)(1) of OPA, 33 U.S.C. § 2702(b)(1).

       52.     The money paid by the Fund to reimburse AMPOL pursuant to OPA Section

1012(a)(4), 33 U.S.C. § 2712(a)(4), were for removal actions taken by AMPOL, which were

consistent with the National Contingency Plan, 40 C.F.R. Part 300 et seq. The amount incurred

to adjudicate AMPOL’s claim are recoverable costs under OPA Section 1015(c), 33 U.S.C.

§ 2715(c).

       53.     As a result of the actions described above and the reimbursement to AMPOL, the

Fund has incurred $363,093.56 in unreimbursed removal costs for the Incident.




                                                  - 13 -
       Case 3:19-cv-00224-SDD-EWD               Document 1      04/16/19 Page 14 of 16




                                     FIRST CLAIM FOR RELIEF
                       LIABILITY OF DEFENDANTS FOR REMOVAL
                  COSTS UNDER SECTION 1002(a) OF OPA, 33 U.S.C. § 2702(a)

       54.     As operators of the Facility and the Leak Pipeline from which oil was discharged

into navigable waters and adjoining shorelines, Defendants are liable, jointly and severally, to the

United States under Section 1002(a) of OPA, 33 U.S.C. § 2702(a), for $363,093.56 in removal

costs paid or incurred by the Fund as a result of discharges of oil from the Leak Pipeline into the

Bayou Sorrel in connection with the Incident.

                                   SECOND CLAIM FOR RELIEF
                           LIABILITY OF PHARAOH FOR REMOVAL
                          COSTS UNDER OPA SECTIONS 1012 AND 1015

       55.     In accordance with OPA Sections 1012(f) and 1015, 33 U.S.C. §§ 2712(f) and

2715, and pursuant to the terms of AMPOL’s acceptance of payment of its claim under OPA

Section 1012(a)(4), 33 U.S.C. § 2712(a)(4), Pharaoh is liable to the United States for $43,091.30

in compensation paid by the Fund to AMPOL pursuant to OPA and in adjudication costs

incurred by the Fund, and all costs incurred by the Fund by reason of this claim, including

interest (including prejudgment interest), administrative and attorney’s fees.

                                       REQUEST FOR RELIEF

       WHEREFORE, The United States respectfully requests that this Court:

       (1)     Enter a judgment of joint and several liability against the defendants and in favor

of the United States, in the amount of $363,093.56, plus all costs incurred by the Fund by reason

of this claim, including interest (including prejudgment interest), administrative costs and

attorney’s fees; and
                                                   - 14 -
       Case 3:19-cv-00224-SDD-EWD              Document 1       04/16/19 Page 15 of 16




       (2)     Enter a judgment of liability against defendant Pharaoh in the amount of

$43,091.30, plus all costs incurred by the Fund by reason of this claim, including interest

(including prejudgment interest), administrative costs and attorney’s fees; and

       (3)     Grant such other relief as may be appropriate.

Dated this 16th day of April, 2019.

                                              Respectfully submitted,

                                              KAREN DWORKIN
                                              Deputy Section Chief
                                              Environmental Enforcement Section
                                              Environment and Natural Resources Division
                                              United States Department of Justice
                                              Washington, D.C.

                                              /s/Thomas P. Carroll
                                              THOMAS P. CARROLL, DC Bar No. 388593
                                              Assistant Section Chief
                                              Environmental Enforcement Section
                                              U.S. Department of Justice
                                              P.O. Box 7611 Ben Franklin Station
                                              Washington, D.C. 20044
                                              Telephone: (202) 514-4051
                                              thomas.carroll @usdoj.gov

                                              BRANDON J. FREMIN
                                              UNITED STATES ATTORNEY

                                              /s/ Chase E. Zachary
                                              Chase E. Zachary, LBN 37366
                                              Assistant United States Attorney
                                              777 Florida Street, Suite 208
                                              Baton Rouge, Louisiana 70801
                                              Telephone: (225) 389-0443
                                              Fax: (225) 389-0685
                                              E-mail: chase.zachary@usdoj.gov



                                                  - 15 -
       Case 3:19-cv-00224-SDD-EWD          Document 1   04/16/19 Page 16 of 16




OF COUNSEL:
PATRICIA KINGCADE
Attorney Advisor
National Pollution Funds Center, US Coast Guard
2703 Martin Luther King Jr. Avenue SE
Washington, DC 20593




                                              - 16 -
                                  Case 3:19-cv-00224-SDD-EWD                        Document 1-1 04/16/19 Page 1 of 2
JS 44 (Rev. 0)                                                         CIVIL COVER  SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    BELDEN INVESTMENTS, L.L.C., INTERSTATE EXPLORATION,
                                                                                                            LLC, and PHARAOH OIL & GAS, INCORPORATED
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Iberia
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Chase E. Zachary, Assistant U.S. Attorney, 777 Florida Street, Suite                                        See attachment
208, Baton Rouge, Louisiana 70801 (225) 389-0443

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Oil Pollution Act, 33 U.S.C. §§ 2701-2762
VI. CAUSE OF ACTION Brief description of cause:
                                           Recovery of Oil Spill Removal Costs
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         363,093.56                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/16/2019                                                              /s/ Chase E. Zachary
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
       Case 3:19-cv-00224-SDD-EWD           Document 1-1   04/16/19 Page 2 of 2



     CIVIL COVER SHEET ATTACHMENT – ATTORNEYS FOR DEFENDANTS

Attorney for Belden Investments, L.L.C.:

David P. Salley
Salley Hite Mercer & Resor LLC
365 Canal Street
One Canal Place, Suite 1710
New Orleans, LA 70130
Phone: (504) 566-8800

Attorney for Interstate Exploration, LLC:

Harold J. Flanagan
Flanagan Partners LLP
201 St. Charles Ave., Ste. 2405
New Orleans, LA 70170
Phone: (504) 569-0235

Attorney for Pharaoh Oil & Gas, Incorporated:

Michael A. Crawford
Taylor, Porter, Brooks & Phillips L.L.P.
450 Laurel Street, Suite 800
Baton Rouge, LA 70801
Phone: (225) 387-3221
                   Case 3:19-cv-00224-SDD-EWD                      Document 1-2       04/16/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Middle District
                                                    __________ DistrictofofLouisiana
                                                                            __________

             UNITED STATES OF AMERICA                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-224
                                                                    )
   BELDEN INVESTMENTS, L.L.C., INTERSTATE                           )
  EXPLORATION, LLC, and PHARAOH OIL & GAS,                          )
              INCORPORATED                                          )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Belden Investments, L.L.C.
                                           c/o Martin L. Belden
                                           106 Bayou Dr.
                                           New Iberia, LA 70563




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: THOMAS P. CARROLL
                                           Assistant Section Chief
                                           Environmental Enforcement Section
                                           U.S. Department of Justice
                                           P.O. Box 7611
                                           Washington, D.C. 20044

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                     Case 3:19-cv-00224-SDD-EWD                       Document 1-2          04/16/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-224

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                   Case 3:19-cv-00224-SDD-EWD                       Document 1-3       04/16/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofLouisiana
                                                                            __________

             UNITED STATES OF AMERICA                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-224
                                                                     )
   BELDEN INVESTMENTS, L.L.C., INTERSTATE                            )
  EXPLORATION, LLC, and PHARAOH OIL & GAS,                           )
              INCORPORATED                                           )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Interstate Exploration LLC
                                           17010 Interstate 20, Cisco, TX 76437

                                           c/o Corporation Service Company
                                           Registered Agent for Service of Process
                                           501 Louisiana Avenue
                                           Baton Rouge, LA 70802

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: THOMAS P. CARROLL
                                           Assistant Section Chief
                                           Environmental Enforcement Section
                                           U.S. Department of Justice
                                           P.O. Box 7611
                                           Washington, D.C. 20044

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                     Case 3:19-cv-00224-SDD-EWD                       Document 1-3          04/16/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-224

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                   Case 3:19-cv-00224-SDD-EWD                      Document 1-4       04/16/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Middle District
                                                    __________ DistrictofofLouisiana
                                                                            __________

             UNITED STATES OF AMERICA                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 19-224
                                                                    )
   BELDEN INVESTMENTS, L.L.C., INTERSTATE                           )
  EXPLORATION, LLC, and PHARAOH OIL & GAS,                          )
              INCORPORATED                                          )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Pharaoh Oil & Gas, Incorporated
                                           c/o Gary O. Bolen
                                           112 W. 6th St.
                                           McCamey, TX 79752




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: THOMAS P. CARROLL
                                           Assistant Section Chief
                                           Environmental Enforcement Section
                                           U.S. Department of Justice
                                           P.O. Box 7611
                                           Washington, D.C. 20044

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                     Case 3:19-cv-00224-SDD-EWD                       Document 1-4          04/16/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-224

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
